Citation Nr: 0832747	
Decision Date: 09/24/08    Archive Date: 09/30/08	

DOCKET NO.  06-05 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from September 1968 to March 
1970.  This included time in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
VARO in San Diego, California, that denied entitlement to the 
benefits sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran should further action be required.


REMAND

The psychiatric diagnoses of record include:  Gender identity 
disorder; major depressive disorder, in remission; and rule 
out combat-related PTSD.  The veteran has not been afforded a 
VA examination for psychiatric purposes.  An examination or 
opinion is necessary if the evidence of record:  (a) conveys 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (d) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the requirement for evidence 
that a disability may be associated with service is a "low 
threshold" requirement.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  As the record includes a diagnosis of a 
condition that may be service connected (rule our combat-
related PTSD), evidence that the veteran engaged in combat 
with the enemy while serving in Vietnam, and statements from 
the veteran that he has psychiatric symptomatology related to 
service (which satisfies the "low threshold" standard in 
McLendon), a VA examination for a medical opinion is 
necessary.

The record also shows there has been no attempt to verify any 
of the veteran's claimed stressors by contacting the U.S. 
Army and Joint Services Records Research Center (JSRRC).  The 
veteran has indicated that the principal unit to which he was 
assigned while serving in Vietnam with the Navy was the 
Mobile Construction Battalion No. 4 in Da Nang, Vietnam.

In view of the foregoing, further development is indicated 
and the case is REMANDED for the following actions:

1.  VA should request from the veteran a 
comprehensive statement regarding the 
stressor or stressors which he alleges he 
was exposed to while in service.  He 
should be asked to try to provide 
specific details of the claimed stressful 
events, such as dates, places, detailed 
descriptions of the events, and 
identifying information concerning any 
other individuals involved, including the 
names, ranks, and specific assignment and 
any other identifying details.  He should 
provide the time frame to at least the 
season of the year in which he claims any 
stressful event took place.  He should be 
advised that this information is vitally 
necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.

2.  Regardless of whether the veteran 
responds to the request set forth in the 
proceeding paragraph, VA must prepare a 
written summary of all the stressors 
claimed by the veteran as causing him to 
have PTSD.  This summary, and all 
associated documents, must be sent to the 
JSRRC, Kingman Building, Room 2C08, 7701 
Telegraph Road, Alexandria, VA 22315-
3802, to request that an attempt be made 
to corroborate any alleged claimed 
stressor reported.  The JSRRC should be 
asked to provide any information it might 
have as to the activities of the Mobile 
Construction Battalion No. 4 at the U. S. 
Naval Support Activity, Da Nang, Vietnam 
in January and February 1969.  Also, a 
command chronology or any information 
with regard to the activities of the U.S. 
Navy Mobile Construction Battalion No. 4 
in Vietnam in 1969 should be obtained and 
associated with the claims folder.  If no 
records are available, a formal 
unavailability memorandum should be 
entered into the claims file, and the 
veteran should be so informed in writing.

3.  The veteran should be scheduled for a 
psychiatric examination for the purpose 
of determining the nature and etiology of 
any psychiatric disorder that is 
currently present, to include depression 
and PTSD.  The claims folder, to include 
a copy of this REMAND, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report should 
reflect that the relevant evidence in the 
claims file has been reviewed.  Any 
indicated studies should be performed.  
The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran has a 
current psychiatric disorder, to include 
PTSD and/or depression, that is casually 
linked to his active service, to include 
any stressful event that occurred in 
service.  The examiner is advised that 
the term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence is so evenly divided that it is 
medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  The 
examiner should provide the complete 
rationale for any opinion expressed.  He 
or she is advised that if a conclusion 
cannot be reached without resort to 
speculation, this should be so indicated 
in the examination report.

4.  VA should then review the file and 
undertake any additional actions deemed 
necessary to comply with the provisions 
of the Veterans Claim Assistance Act of 
2000.  When VA is satisfied that the 
record is complete and that all requested 
actions have been accomplished, the claim 
must be readjudicated on the basis of all 
relevant evidence of record.  If the 
determination remains adverse to the 
veteran in any respect, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case.  The records should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

The purpose of this REMAND is to insure a complete record for 
appellate review and to assist the veteran with the 
development of evidence in connection with his claim.  The 
Board intimates no opinion, either legal or factual, as to 
any final outcome warranted.  The veteran is advised of the 
importance of providing more specific information with regard 
to his alleged stressful experiences in Vietnam and he is 
also informed that any examination requested as a result of 
this REMAND is deemed necessary to evaluate his claim.  Any 
failure without good cause to report for such examination or 
to provide more detailed information could result in a denial 
of the claim.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



